The judgment of the court was pronounced by
Rost, J.
This is an hypothecary action- against a third- possessor. The petition alleges that payment of the note has been demanded amicably from the original debtors, more than thirty days previous to the institution of the suit. That allegation is expressly denied in the answer.
All the evidence adduced in support of it is the testimony of Stevens, who deposes that he went to the residence of the original debtors, in September, 4840, for the purpose of demanding, payment; that he found the house closed, and no person there; that he made' enquiry for them, but eould not find either of them.
The diligence'used in the search of the original debfofffis insufficient; nothing shows that they were not at their house the next day, or that they could not have been found in the neighborhood at any subsequent time. Nothing is shown which can dispense the plaintiff from making thé amicable demand required by law; and until it is made he cannot maintain his action.
It is therefore ordered that the judgment be reversed, and the plaintiff’s petition dismissed, with costs in both courts.